Citation Nr: 1757735	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  09-27 208	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for erectile dysfunction as secondary to heart disorder.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to bilateral knee disabilities.

4.  Entitlement to service connection for a left hip disorder, to include as secondary to bilateral knee disabilities.

5.  Entitlement to service connection for a right ankle disorder, to include as secondary to bilateral knee disabilities.

6.  Entitlement to service connection for a left ankle disorder, to include as secondary to bilateral knee disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978 and from September 1980 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The above-listed matters were previously remanded by the Board in March 2016.  Because the Veteran has indicated an intent to withdraw his appeal, the Board need not determine whether the development requested was completed.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1975 to December 1978 and from September 1980 to August 1987.

2.  On October 12, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant (signed by the appellant on September 21, 2017) that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal.  The Board notes that his signed withdrawal was submitted by his law firm which has not yet submitted an authorization to act as his representative before VA.  However, the withdrawal was made and signed by the Veteran, rather than by his representatives on behalf of the Veteran.  The Board finds the withdrawal is effective.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


